Fss2 P2 04/16 SUPPLEMENT DATED APRIL 14, 2016 TO THE PROSPECTUS DATED september 1, 2015 OF Franklin biotechnology discovery Fund (a series of Franklin Strategic Series ) The prospectus is amended as follows: I. Effective May 16, 2016, the Fund will open to new investors; accordingly, the first paragraph under “Fund Summaries” – “Franklin Biotechnology Discovery Fund” will be deleted. The Fund is currently closed to new investors, except certain categories of investors as of July 8, 2014. For more information, please turn to the first page of the "Fund Details - Franklin Biotechnology Discovery Fund" beginning on page 18 of this Prospectus. II. Effective May 1, 2016, the “Franklin Biotechnology Discovery Fund”, the portfolio management team under the “FUND SUMMARY – Portfolio Managers” section beginning on page 8 is replaced with the following: Portfolio Managers Evan McCulloch, CFA Vice President of Advisers and portfolio manager of the Fund since 1997. Christopher Lee, M.D. Research Analyst and Portfolio Manager of Advisers and portfolio manager of the Fund since May 2016. Steven Kornfeld, CFA Research Analyst and Portfolio Manager of Advisers and portfolio manager of the Fund since September 2015. III. Effective May 16, 2016, the Fund will open to new investors; accordingly, the first paragraph under “Fund Details” – “Franklin Biotechnology Discovery Fund” will be deleted. Through May 15, 2016, the Fund is closed to all new investors. Existing investors who had an open and funded account on July 8, 2014 can continue to invest through exchanges and additional purchases. The following categories of investors can continue to open new accounts in the Fund: (1) clients of discretionary investment allocation programs where such programs had investments in the Fund prior to the close of market on July 8, 2014; (2) Employer Sponsored Retirement Plans or benefit plans and their participants where the Fund was available to participants prior to the close of market on July 8, 2014; (3) Employer Sponsored Retirement Plans or benefit plans that approved the Fund as an investment option prior to the close of market on July 8, 2014, but have not opened an account as of that date may do so, provided that the initial account is opened with the Fund on or prior to September 8, 2014; (4) other Franklin Templeton Funds, and funds for which Franklin Templeton investment managers provide advisory or sub-advisory services upon prior approval by the Fund’s investment manager; (5) trustees and officers of the Trust; and (6) members of the Fund’s portfolio management team. The Fund may restrict, reject or cancel any purchase order, including an exchange request, and reserves the right to modify this policy at any time. The Fund reserves the right to modify this policy at any time. IV. Effective May 1, 2016, the “Franklin Biotechnology Discovery Fund”, the portfolio management team under the “FUND DETAILS – Portfolio Managers” section beginning on page 27 is revised as follows: Evan McCulloch, CFA Vice President of Advisers Mr.
